Memorandum Opinion filed June 19, 2014, Withdrawn, Appeal Reinstated,
and Order filed June 26, 2014.




                                       In The

                     Fourteenth Court of Appeals
                               NO. 14-14-00226-CV

                         AMIR A. CHAMIE, Appellant

                                         V.

                 CROTHALL HEALTHCARE, INC., Appellee


                    On Appeal from the 234th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-32676

                                     ORDER

      On June 19, 2014, this Court issued an opinion dismissing this appeal on the
court’s own motion for failure to provide this court with proof of payment for the
clerk’s record. Later that same day, the clerk’s record was filed.

      Accordingly, this Court’s opinion filed June 19, 2014, is withdrawn and our
judgment of that date is vacated. The appeal is ordered reinstated.

      Appellant’s brief is due thirty days from the date of this order.

                                      PER CURIAM